Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 1 of 20 PageID #: 269

                                    Law Offices of
                                   Michael Grinblat
                              817 Broadway, Fourth Floor
                                 New York, NY 10003
                                                                        Telephone: (347) 796-0712
                                                                         Facsimile: (212) 202-5130
                                                                    michael.grinblatesq@gmail.com

                                            July 29, 2019

 BY ECF

 The Honorable I. Leo Glasser
 United States District Court
 Eastern District of New York
 Chambers Room 921 South
 225 Cadman Plaza East
 Brooklyn, NY 11201


 Re: SEMYON GRINBLAT v. CVS ALBANY, L.L.C., CITIZENS DEVELOPMENT
     COMPANY, JOHN DOE 1-X, persons yet unknown, Limited Liability Companies,
     Partnerships, Corporations 1-X, entities yet unknown
 Case No.:     18-cv-6558-ILG-SMG
 Motion for Summary Judgment – Proposed Order


 Dear Judge Glasser:

        I represent the Plaintiff, Semyon Grinblat, in the above-referenced case. This is an action
 brought under the Americans with Disability Act and relevant state and city statutes and codes, to
 compel the property owner and tenant to bring a place of public accommodation into compliance
 with accessibility mandates set forth by law.

         Magistrate Judge Gold recently instructed the Defendants to prepare an expert report
 detailing what remediation actions were necessary to bring the subject premises into compliance.
 This report has been received and is attached hereto as Exhibit A. In spite of its clear setting forth
 of current non-compliance with the law by the Defendants, and in spite of the clear
 recommendations of the Defendant’s, Citizens Development Company’s, own expert on how to
 bring the subject premises into compliance, the Defendants refuse to settle the case.

         The Plaintiff therefore seeks leave of this Court to file a dispositive motion for summary
 judgment, relying on the Defendant’s expert report, to establish the facts and requesting this Court
 to apply the law. The order we seek is attached hereto as Exhibit B. The Plaintiff believes that this
 course of action will be in the best interests of both justice and judicial efficiency.
Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 2 of 20 PageID #: 270
 SEMYON GRINBLAT v. CVS ALBANY, L.L.C., CITIZENS DEVELOPMENT COMPANY,
 JOHN DOE 1-X, persons yet unknown, Limited Liability Companies, Partnerships, Corporations
 1-X, entities yet unknown
 Case No.:       18-cv-6558-ILG-SMG
 July 29, 2019
 Page 2

        The Plaintiff seeks a conference with this Court to set forth the briefing schedule and set a
 hearing date for the forthcoming motion for summary judgment at the Court’s earliest
 convenience.



                                                              Respectfully submitted,




                                                              Michael Grinblat, Esq.

 cc: All Counsel of Record (via ECF)
Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 3 of 20 PageID #: 271




                            EXHIBIT 1
                    Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 4 of 20 PageID #: 272




Accessibility Review
CVS
72-09 Northern Blvd.
Jackson Heights, NY 11372
Date of inspection: 5/13/2019

I. Overview

CVS occupies 72-09 Northern Boulevard, Jackson Heights, New York that was constructed prior to the January 26, 1993 effective date of the 1991 ADA
Standards.

Any alterations completed as part of CVS’s opening were required to comply with the 2010 ADA Standards unless compliance was technically feasible as defined
by §106.5, 2010 ADA Standards:

Technically Infeasible. With respect to an alteration of a building or a facility, something that has little likelihood of being accomplished because existing
structural conditions would require removing or altering a load-bearing member that is an essential part of the structural frame; or because other existing physical
or site constraints prohibit modification or addition of elements, spaces, or features that are in full and strict compliance with the minimum requirements.


II. About United Spinal Association’s Accessibility Services

United Spinal Association has worked to develop accessibility requirements for their members individuals with spinal cord injury or disease and all people with
disabilities since our founding in 1946. USA’s Accessibility Services team of design professionals, certified Accessibility Specialists and Code Enforcement
Officials provide consulting services to assist building owners and designers navigate the myriad of city, state and federal accessibility requirements by applying
the organization’s 70 years of experience in working to develop and interpret federal accessibility requirements including the Americans with Disabilities Act
Accessibility Guidelines (ADAAG), Section 504 of the Rehabilitation Act of 1973, the Fair Housing Accessibility Guidelines and the 2010 ADA Standards. A
contributor to the accessibility requirements of the International Building Code (IBC) and voting member on the IBC’s accessibility standard ANSI A117.1
(American National Standard for Accessible & Usable Buildings).




                                                                                                                                                                       1
                        Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 5 of 20 PageID #: 273




III. May 13th, 2019 Inspection

      Allegation:                 United Spinal Association            Proposed Settlement                    Cost             Applicable Citation
     In Response To:                      5/13/2019                                                                              28 CFR Part 36
  Semyon Grinblat v CVS
                                                                                                                               1991 ADA Standards
  Albany, L.L.C., Citizens
 Development Company, et                                                                                                       2010 ADA Standards
    al, located at 72-09
  Northern Blvd., Jackson
    Heights, NY 11372
 (49) There are two          Two (2) accessible parking spaces                                    No cost                 §4.1.2 (5)(a) – 1991 ADA
 designated                  have been provided.                                                                          Standards
 handicapped
 parking spaces and          Minimum two (2) accessible parking
 an access aisle in          spaces required Under 1991 ADA
 between them at             Standards
 the Subject Facility.




 (50) The Plaintiff’s                                             Defendant to relocate two (2)   $750                    §502.4, 2010 ADA Standards
 son drove to the                                                 accessible parking spaces
 Subject Facility with                                            and access aisle to area
 the Plaintiff and
 parked his vehicle                                               providing accessible slope,
 in the left                                                      cross slope
 handicapped
 parking space. It
 was impermissibly
 steep.
 (51) When the               Repeat of allegation #50                                             See item #50 cost- no
 Plaintiff’s son                                                                                  additional cost

                                                                                                                                                       2
                       Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 6 of 20 PageID #: 274



     Allegation:             United Spinal Association   Proposed Settlement               Cost        Applicable Citation
    In Response To:                  5/13/2019                                                           28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                       1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                                2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
placed the
wheelchair next to
the car’s door, in
the access aisle, on
the right side of the
car, to enable the
Plaintiff’s transfer
from the rear of the
car to the
wheelchair, it rolled
backwards.
(52) The Plaintiff’s   Repeat of allegation #50                                See item #50 cost- no
safety was                                                                     additional cost
endangered when
he rode in the
wheelchair, in the
accessible route,
across the active
traffic lanes in the
store’s parking lot to
the store’s entrance
while cars entered
and exited the
parking lot.
(54) The Plaintiff’s   Repeat of allegation #50                                See item #50 cost- no
difficulties and                                                               additional cost
inconveniences did
not stop there. He
then had difficulty
transferring from


                                                                                                                             3
                       Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 7 of 20 PageID #: 275



     Allegation:             United Spinal Association        Proposed Settlement                Cost        Applicable Citation
    In Response To:                  5/13/2019                                                                 28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                             1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                                      2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
the wheelchair back
to the car, as the
ground surface of
the handicapped
parking space and
the access aisle
was steep. He
barely avoided
falling and became
emotionally
distressed as a
result.
(67) “Parking space                                      Defendant to provide             $250          §502.6, 2010 ADA Standards
identification signs                                     compliant accessible parking
shall include the                                        signage for newly relocated
International                                            parking spaces.
Symbol of
Accessibility                                            Defendant to provide “van
complying with                                           accessible” parking signage to
703.7.2.1. Signs                                         van accessible parking space
identifying van
parking spaces
shall contain the
designation “van
accessible.” Signs
shall be 60 inches
(1525 mm)
minimum above the
finish floor or
ground surface


                                                                                                                                     4
                       Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 8 of 20 PageID #: 276



     Allegation:             United Spinal Association   Proposed Settlement               Cost             Applicable Citation
    In Response To:                  5/13/2019                                                                28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                            1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                                     2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
measured to the
bottom of the sign.”
2010 Standards
§502.6. The
defendants violated
that rule and
installed the sign
identifying van
parking space 54
inches above the
ground surface
measured to the
bottom of the sign.
(68) "Parking        Repeat of allegation #50                                  See item #50 cost- no   §502.4, 2010 ADA Standards
spaces and access                                                              additional cost
aisles serving them
shall comply with
302. Access aisles
shall be at the same
level as the parking
spaces they serve.
Changes in level
are not permitted.
EXCEPTION:
Slopes not steeper
than I :48 shall be
permitted." 2010
Standards §502.4.
Thus, the maximum
permissible slope


                                                                                                                                    5
                       Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 9 of 20 PageID #: 277



     Allegation:             United Spinal Association   Proposed Settlement               Cost        Applicable Citation
    In Response To:                  5/13/2019                                                           28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                       1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                                2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
must not be steeper
than 2.08%. The
defendants grossly
violated that rule.
The left
handicapped
parking space, in
which the Plaintiffs
car was parked, has
a slope as steep as
10.85%, which is
equivalent to 1
:9.22. The access
aisle has a 7.25%
slope, which is
equivalent to 1:
13.8. The right
handicapped
parking space has a
7. 7% slope, which
is equivalent to 1:
13.
(69) "Access aisles Repeat of allegation #50                                   See item #50 cost- no
are required to be                                                             additional cost
nearly level in all
directions to provide
a surface for
wheelchair transfer
to and from
vehicles. The


                                                                                                                             6
                      Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 10 of 20 PageID #: 278



     Allegation:            United Spinal Association   Proposed Settlement      Cost             Applicable Citation
    In Response To:                 5/13/2019                                                       28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                  1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                           2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
exception allows
sufficient slope for
drainage." 2010
Standards
§Advisory 502.4.
The surface of the
access aisle is
impermissibly
steep. It has a 7
.25% slope, which
is equivalent to 1:
13 .8. As a result, it
was extremely
difficult for the
Plaintiff to transfer
from the vehicle to
the wheelchair and
the other way
around. He was
barely able to stand
up and nearly fell.
The wheelchair
rolled backwards on
the steep surface,
further making it
difficult for the
Plaintiff to transfer
to it and control its
movement once he
was on it.


                                                                                                                        7
                      Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 11 of 20 PageID #: 279



     Allegation:                 United Spinal Association     Proposed Settlement               Cost        Applicable Citation
    In Response To:                      5/13/2019                                                             28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                             1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                                      2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
(70) "Floor and             Repeat of allegation #50                                 See item #50 cost- no
ground surfaces                                                                      additional cost
shall be stable, firm,
and slip resistant
and shall comply
with 302." 2010
Standards §302.1.
The ground surface
at the Subject
Facility's parking lot
is impermissibly
steep. In addition,
the pavement of the
handicapped
parking space,
access aisle and
accessible route is
cracked, damaged
and uneven.
(71) "Wheel stops           Allegation is inaccurate                                 No cost
are an effective way
to prevent vehicle          Wheel stops are not required the
overhangs from              accessible route was not
reducing the clear
                            obstructing by vehicles
width of accessible
routes." 2010
                            extending into sidewalks.
Standards §
Advisory 502.7. The
defendants did not
install wheel stops.


                                                                                                                                   8
                      Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 12 of 20 PageID #: 280



     Allegation:                 United Spinal Association       Proposed Settlement             Cost        Applicable Citation
    In Response To:                      5/13/2019                                                             28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                             1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                                      2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
As a result, the
Plaintiff was not
able to ride in his
wheelchair in
between the fence
and the front of the
parked cars, in the
safe area. Instead,
he had to ride in
traffic.
(72) "Accessible            An accessible route is already                             No cost          §208.3.1, §402, 2010 ADA
routes must                 provided between location where                                             Standards
connect parking             new accessible spaces, access
spaces to                   aisle will be located and building
accessible                  entrance
entrances. In
parking facilities
where the
accessible route
must cross
vehicular traffic
lanes, marked
crossings enhance
pedestrian safety,
particularly for
people using
wheelchairs and
other mobility aids.
Where possible, it is
preferable that the


                                                                                                                                   9
                      Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 13 of 20 PageID #: 281



     Allegation:                 United Spinal Association         Proposed Settlement             Cost        Applicable Citation
    In Response To:                      5/13/2019                                                               28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                               1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                                        2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
accessible route not
pass behind parked
vehicles." Advisory
2010 Standards
§502.3. The
defendants failed to
mark the crossings.
In addition, their
accessible route
crosses traffic
lanes. Cars entered
and exited the
parking lot while the
Plaintiff rode in
traffic in his
wheelchair, which
endangered his
safety.
(73) "Passenger             Allegation is inaccurate as there is                         No cost          §4.1.2 (5)(c) – 1991 ADA
loading zones shall         not a Passenger Loading Zone for                                              Standards
provide a vehicular         able-bodied individuals, triggering
pull-up space 96            an Accessible Passenger Loading
inches (2440 mm)            Zone
wide minimum and
20 feet (6100 mm)
long minimum."
2010 Standards
§503.2 "Passenger
loading zones shall
provide access


                                                                                                                                     10
                      Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 14 of 20 PageID #: 282



     Allegation:            United Spinal Association   Proposed Settlement      Cost             Applicable Citation
    In Response To:                 5/13/2019                                                       28 CFR Part 36
 Semyon Grinblat v CVS
                                                                                                  1991 ADA Standards
 Albany, L.L.C., Citizens
Development Company, et                                                                           2010 ADA Standards
   al, located at 72-09
 Northern Blvd., Jackson
   Heights, NY 11372
aisles complying
with 503 adjacent to
the vehicle pull-up
space. Access
aisles shall adjoin
an accessible route
and shall not
overlap the
vehicular way."
2010 Standards
§503.3 "Access
aisles serving
vehicle pull-up
spaces shall be 60
inches (1525 mm)
wide minimum."
2010 Standards
§503.3.1 "Access
aisles shall extend
the full length of the
vehicle pull-up
spaces they serve."
2010 Standards
§503.3.2 "Access
aisles shall be
marked so as to
discourage parking
in them." 2010
Standards §503.3.3
The defendants


                                                                                                                        11
                       Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 15 of 20 PageID #: 283



      Allegation:            United Spinal Association   Proposed Settlement      Cost             Applicable Citation
     In Response To:                 5/13/2019                                                       28 CFR Part 36
  Semyon Grinblat v CVS
                                                                                                   1991 ADA Standards
  Albany, L.L.C., Citizens
 Development Company, et                                                                           2010 ADA Standards
    al, located at 72-09
  Northern Blvd., Jackson
    Heights, NY 11372
 violated these rules.
 They failed to
 provide a loading
 zone and an access
 aisle.

End of Report




                                                                                                                         12
Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 16 of 20 PageID #: 284




                            EXHIBIT 2
Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 17 of 20 PageID #: 285




  Michael Grinblat (4159752)
  Law Offices of Michael Grinblat
  817 Broadway, Fourth Floor
  New York, NY 10003
  Tel: (347) 796-0712
  Fax: (212) 202-5130
  Email: michael.grinblatesq@gmail.com
  Attorney for the Plaintiff


                      IN THE UNITED STATES DISTRICT COURT
                 IN AND FOR THE EASTERN DISTRICT OF NEW YORK

   SEMYON GRINBLAT, individually and on                         [PROPOSED]
   behalf of all others similarly situated,
                                                                   ORDER
                                      Plaintiff,

                    -against-

   CVS ALBANY, L.L.C., CITIZENS                         CASE NO.: 18-cv-6558-ILG-SMG
   DEVELOPMENT COMPANY, JOHN
   DOE 1-X, persons yet unknown, Limited                  JUDGE I. LEO GLASSER
   Liability  Companies,         Partnerships,         MAGISTRATE JUDGE STEVEN M.
   Corporations 1-X, entities yet unknown,                        GOLD

                                   Defendants.


         With the stipulation and agreement of all parties to this civil action, the Court, having

  reviewed the Expert Report submitted by the Defendant, CITIZENS DEVELOPMENT

  COMPANY, finds that the Defendant is in violation of §302.1, §502.4 and §502.6, as promulgated

  and implemented by the 2010 ADA Standards for Accessible Design (hereinafter “2010

  Standards”).




                                                   1
Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 18 of 20 PageID #: 286




         The Defendant’s, CITIZENS DEVELOPMENT COMPANY’s expert set forth a

  remediation plan, which includes the relocation of two accessible parking spaces and an access

  aisle to an area in a new location, which provides a slope and cross slope compliant with §502.4

  of the 2010 Standards. The expert also noted that accessible parking signage, compliant with

  §502.6, would need to be procured and placed for the newly relocated parking spaces.

         IT IS ORDERED THAT the Defendants are to comply with the Defendant CITIZENS

  DEVELOPMENT COMPANY’s expert’s report by implementing the remediation to bring CVS

  Pharmacy, and its parking lot, located at 72-09 Northern Blvd., Jackson Heights, NY 11372,

  (hereinafter the “Subject Facility”) into compliance with the ADA Standards within 120 days of

  the date of this Order, specifically:

                 a. Relocate two accessible parking spaces and an access aisle to an area which

                     provides a slope and cross slope compliant with §502.4 of the 2010 Standards;

                     and,

                 b. Place accessible parking signage, compliant with §502.6 of the 2010 Standards,

                     at the newly relocated parking spaces.

         IT IS FURTHER ORDERD THAT upon the sooner of the completion of the remediation

  work, or within 150 days of the date of this Order, the Plaintiff may enter the Subject Facility and

  examine the newly created accessible parking spaces to ascertain whether they are in compliance.

  If the Plaintiff then contends that the remediations made by the Defendant are inadequate to

  accomplish compliance with 2010 ADA Standards, he shall file an expert report setting forth the

  basis for his position within 45 days after his inspection. Failure to do so will be construed as

                                                   2
Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 19 of 20 PageID #: 287




  agreement that ADA compliance has been achieved by execution of the Defendant’s, CITIZENS

  DEVELOPMENT COMPANY’s remediation plan.

         IT IS FURTHER ORDERD THAT, because the Subject Facility was not in compliance

  with §302.1, §502.4 and §502.6 of 2010 ADA Standards, and because the Plaintiff has acted as a

  catalyst in bringing the Defendants’ Subject Facility into compliance, pursuant to the ADA, 42

  U.S.C.A. §12205, 28 CFR §36.505, New York Executive Law §297(10) and the New York City

  Human Rights Law, NYC Admin. Code §8-502(g), the Defendants are liable to the Plaintiff for

  attorney’s fees and costs, to be shown by Declaration of Attorney’s Fees and Costs, within 30 days

  of this Order, and supplemented, from time to time thereafter, as necessary.



  IT IS SO ORDERED.

  Signed: __________________, 2019



  _____________________________
  I. Leo Glasser
  United States District Court Judge


  [Stipulated Signatures Below]




                                                  3
Case 1:18-cv-06558-ILG-SMG Document 31 Filed 07/29/19 Page 20 of 20 PageID #: 288




  Stipulated to and agreed to

  Signed: ______________, 2019

  _____________________________
  Michael Grinblat, Esq. (4159752)

  Attorney for the Plaintiff
  Law Offices of Michael Grinblat
  817 Broadway, Fourth Floor
  New York, NY 10003
  Tel: (347) 796-0712
  Fax: (212) 202-5130
  Email: michael.grinblatesq@gmail.com


  Signed: ______________, 2019                   Signed: ______________, 2019

  ____________________________                   ____________________________
  Erik P. Pramschufer, Esq.                      Francis J. Giambalvo, Esq.

  SAUL EWING ARNSTEIN & LEHR LLP                 GORDON          REES        SCULLY
                                                 MANSUKHANI LLP
  1270 Avenue of the Americas, Suite 2005        1 Battery Park Plaza, 28th Floor
  New York, NY 10020                             New York, NY 10004
  Tel: (212) 980-7216                            Tel: (212) 269-5500
  erik.pramschufer@saul.com                      Fax: (212) 269-5505

  Attorneys for Defendant                        Attorneys for Defendant
  CVS Albany, L.L.C.                             Citizens Development Company




                                            4
